United States Court of Appeals
                                                              Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS    FILED
                         FOR THE FIFTH CIRCUIT
                                                         August 18, 2005

                                                    Charles R. Fulbruge III
                              No. 04-31125                  Clerk
                           Consolidated with
                               No. 05-30022
                            Summary Calendar



BARTHOLOMESS ROBICHAUX,

                                      Plaintiff-Appellant,

versus

BURL CAIN; JAMES FELDER; DAVID BONNETT; MARK PORTACCI; CLAY
WILLIAMS; JERRY A. ESTES; DORA RABALAIS; ANTHONY TARVER, Dr.,

                                      Defendants-Appellees.

                          --------------------
             Appeals from the United States District Court
                  for the Middle District of Louisiana
                          USDC No. 3:03-CV-804
                          --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

         Bartholomess Robichaux, Louisiana prisoner # 91571,

challenges the district court’s denial of his application to

proceed in forma pauperis (IFP) on appeal following the district

court’s denial of his motion for summary judgment, grant of

summary judgment to the defendants, and dismissal of his 42

U.S.C. § 1983 complaint against various prison officials alleging

that inadequate ventilation in the prison harmed him by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-31125
                          c/w No. 05-30022
                                 -2-

aggravating his asthma.    Robichaux is effectively challenging the

district court’s certification that he should not be granted IFP

status because his appeal is not taken in good faith.     See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.

§ 1915(a)(3).

     Robichaux was not entitled to summary judgment in his favor

because he did not show the absence of evidence to support the

defendants’ case.    See Celotex Corp. v. Catrett, 477 U.S. 317,

322-27 (1986).   Nor did Robichaux satisfy his summary-judgment

burden of showing the existence of a genuine factual dispute

material to the issue of prison conditions such that the

defendants’ summary-judgment motion should have been denied.

FED. R. CIV. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 250 (1986).    Because there was no genuine issue as to any

material fact and the defendants were entitled to judgment as a

matter of law, the district court’s determination that

Robichaux’s appeal was not taken in good faith was correct.     See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     Because Robichaux has failed to show that he has a

nonfrivolous issue for appeal, we uphold the district court’s

order certifying that the appeal is not taken in good faith.

Robichaux’s request for IFP status is DENIED, and his appeal is

DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.